Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-59 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 53, it is indefinite if the effective amount of at least one nitrogen compound is part of the liquid feed. Applicant should state on the record how this claim should be read in light of the specification. It is unclear how recited steps 2) and 3) are especially not indefinite, as applicant has argued. 
Claims 54-59 are rejected as being dependent on claim 53. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 53-59 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Dufresne (EP 2695675) (citations to US 2014/0042057).
Dufresne teaches a method of in-situ activating a hydrotreating catalyst in hydrocracking units of petroleum cuts comprising:
passivating acid sites of a hydrotreating catalyst in a hydrotreating reactor according to the method of claim 42 (entire specification), where the passivation temperature can take place between 120 degrees C and 350 degrees C ([0087]; claims) and
Wherein the procedure can be in the gas phase or those which use a liquid phase. Both types of protocols are practiced industrially. As for the sequences, the steps can be added either in sequence or simultaneously. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). (Selection of any order of mixing ingredients is prima facie obvious.).
Step 3: Dufresne teaches an improved method for passivating a hydrocracking catalyst by a nitrogenous compound in the form of a liquid mixed with a solvent (water, alcohol) wherein the nitrogen compound is selected from the group of water-soluble amines (para 39) comprising primary, secondary or tertiary amine, diamines and polyamines akylamines, arylamines, arylalkylamines, aniline, methylaniline, dimethylaniline, diphenylamine or triphenylamine. Preferred amines are akylamines, especially ethanolamines such as, for example, N-methyldiethanolamine (MDEA) or N-methylethanolamine (MAE), triethanolamine (TEA), others such as 3-diethylaminopropylamine (DEAPA) Or N-N’ dimethyldipropylenetriamine (DMAPAPA), tri-n-butylamine (TNBA), hexadecylamine (HDA), oleamine (OL, Octa-9 decenylamine). (para 50). Dufresne teaches a preferred amine includes DEAPA, thus teaches a nitrogen compound with sufficient specificity to anticipate the claims. DEAPA has characteristics of 21% nitrogen content, 2 nitrogen atoms per molecule, boiling point of 169C, liquid at room temperature and pressure, molecular weight of 130 and no aromatic or cyclic groups, thus meets claims 1 -5, 8, 9, 16-
Step 4: Dufresne teaches contacting the hydrotreating catalyst with an effective amount of a sulphiding agent (Hydrogen sulphide H2S or another sulfur-containing compound such as carbon disulphide, mercaptans, page 2).
Dufresne teaches that in-situ activation can take place in-situ in an acitivation by sulfurization in the reactor (0037). The claim requires only activation of the catalyst in-situ not the loading and passivating. 
Claims 54 and 55 are taught above in the list of compounds. 
Regarding claim 56, Dufresne teaches a hydrocracking catalyst. 
Regarding claim 57, Dufresne teaches a gaseous or liquid nitrogen compound [0029]
	Regarding claim 58, Dufresne (675) teaches the method of in-situ activating a hydrotreating catalyst as in claim 46 wherein the nitrogen compounds are added from 0.05% to 10.0% by weight (page 5). The ranges are overlapped.
	Regarding claim 59, Dufresne teaches hydrogen sulphide.

Response to Arguments                                                                                           
The arguments about the prior 112(a) rejections have overcome the rejection. Only pages 18 of 22 have been loaded into the USPTO docket system. However, the printed PG Pub for the current application (US 2017/0120230) contains the full specification and the attorney cited paragraphs in these missing pages.
The amendment is addressed above because an activation step performed in-situ is taught in Dufresne as an alternative to all ex-situ passivation and activation. 
	 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MELISSA S SWAIN/Primary Examiner, Art Unit 1732